Mb. Justice Franco Soto
delivered the opinion of the court.
The appellee moves for dismissal of the appeal because the brief does not comply with the rules of this court.
The appellee’s motion is well founded.
There is no real assignment of errors nor are these argued separately.
It seems that the appellants have divided the assignment of errors into two groups designated as grave and less grave. The latter are numbered from I to VI and the former are numbered from I to VII. This in itself creates some confusion in the assignments. Of those classified as less grave only the first four are argued separately, but by mere inference to them and without argument to support them. Then there is no separate argument on those which the appellants assign as grave errors. The argument in regard to them is begun with what the appellants call a “ disgrecién” (Í) which occupies several pages and does not refer to any particular error. From there they go to a general examination of the evidence without stating the part of the testimony of witnesses which constitutes the questions raised, the objections and exceptions taken, or references to the pages of the record for comparison, and finally, under the heading “The actual facts as understood by the plaintiff-appellants,” the appellants set out certain facts to which not the slightest inference is made in the transcript of the evidence.
Although the appellants admit that a great part of the statement of facts makes no reference to the pages of the record containing the pleadings and the evidence on which the errors assigned are based, they allege as an excuse that *429the record is not voluminous and that the omission is not a violation of the rules of this court, yet they offer to correct the said omissions at the hearing. However, the appellants were not present at the hearing on this motion and as it appears that the transcript of the record contains more than 300 pages, all of this shows the lack of seriousness of the opposition and failure of attention to the settled jurisprudence of this court in regard to dismissal of appeals for non-compliance with Rules 42 and 43. Goble & Jiménez v. Truyol & Co., 27 P.R.R. 363; Heirs of Juan Suro v. Heirs of Encarnación Prado et al., 29 P.R.R. 337. See also Amy v. Heirs of Verges, ante, page 35.
In regard to this case we may repeat what was said by this court in the Goble Case, supra, as follows:
“We desire to say also that we have examined the transcript of the record and are convinced that the district court administered justice in this case, but we prefer to base our judgment on the failure of the appellants to comply with Rule 42 in order to call the attention of attorneys to this very important matter in the proper consideration and decision of appeals taken to this court.”
For the foregoing reasons the appeal must be dismissed.